Criminal prosecutions tried upon two warrants, issued by the mayor of the town of Farmville and heard de novo on appeal to the Superior Court of Pitt County, from which latter court, this appeal is prosecuted.
The appeal questions the constitutionality of chapter 189, Private Laws 1925, which confers certain additional jurisdiction in criminal matters on the mayor's court of the town of Farmville, Pitt County. The legislation is assailed by the defendant on the ground that it is in violation of Art. II, sec. 29 of the State Constitution, which provides: "The General Assembly shall not pass any local, private or special act or resolution relating to the establishment of courts inferior to the Superior Court," etc. There is nothing in this section of the Constitution which prohibits the Legislature from increasing or decreasing the jurisdiction of these inferior courts already in existence. The prohibition is against the establishment of courts inferior to the Superior *Page 376 
Court, by any local, private or special act or resolution. This was the holding in Provision Co. v. Daves, 190 N.C. 9, and on authority of that case, the present ruling must be upheld.
The only other exception appearing on the record has been covered by prior adjudications, and it needs no elaboration. S. v. Abernethy,190 N.C. 768; S. v. Stallings, 189 N.C. 104.
No error.